                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON



KIASANTANA LLC, an Oregon limited               Case No. 3:20-cv-1419-SI
liability company; and KOERNER
CAMERA SYSTEMS, INC., an Oregon                 OPINION AND ORDER
corporation,

              Plaintiffs,

      v.

TRI-COUNTY METROPOLITAN
TRANSPORTATION DISTRICT OF
OREGON, a municipal corporation of the
State of Oregon; and the CITY OF
PORTLAND, a municipal corporation of the
State of Oregon,

              Defendants.



Cynthia M. Fraser, Paul H. Trinchero, FOSTER GARVEY PC, 121 SW Morrison Street, 11th Floor,
Portland, OR 97204. Of Attorneys for Plaintiffs.

Joel A. Mullin, Keilley D. Keating, and Crystal S. Chase, STOEL RIVES LLP, 760 SW Ninth
Avenue, Suite 3000, Portland, OR 97205. Of Attorneys for Defendant Tri-County Metropolitan
Transportation District of Oregon.

Elizabeth C. Woodard, Deputy City Attorney, OFFICE OF THE CITY ATTORNEY, CITY OF
PORTLAND, 1221 SW 4th Avenue, Suite 430, Portland, OR 97204; Mark J. Fucile and Daniel K.
Reising, FUCILE & REISING LLP, 2512 SE 25th Avenue, Suite 303, Portland, OR 97202. Of
Attorneys for Defendant City of Portland.



PAGE 1 – OPINION AND ORDER
Michael H. Simon, District Judge.

       Plaintiffs Kiasantana, LLC (Kiasantana) and Koerner Camera Systems, Inc. (Koerner)

assert claims against two public-entity defendants, Tri-County Metropolitan Transportation

District of Oregon (TriMet) and the City of Portland (the City). Plaintiffs’ claims concern the

construction and operation of a pedestrian and cyclist bridge next to real property owned by

Kiasantana and leased and operated by Koerner. Among other things, Plaintiffs allege that

Defendants’ bridge partially blocks access by commercial trucks to a loading dock on Plaintiffs’

property, making it more difficult for Koerner to operate its business. As their first claim, labeled

“inverse condemnation,” Plaintiffs allege, under 42 U.S.C. § 1983, that Defendants violated

Plaintiffs’ Fifth Amendment right to receive just compensation for the taking of private property

for public use. That is Plaintiffs’ only federal claim. Plaintiffs also allege four state law claims,

consisting of a similar inverse condemnation claim under the Oregon Constitution, three

common law claims, and a claim under an Oregon statute. ECF 1 (Complaint).

       TriMet has moved to dismiss Plaintiffs’ first and second claims, arguing that Plaintiffs

have not adequately alleged that they have a protectable property interest that was appropriated

and is compensable under either the Takings Clause of the Fifth Amendment of the United States

Constitution or Article I, section 18 of the Oregon Constitution. In the alternative, TriMet argues

that Plaintiffs’ federal claim should be dismissed because Plaintiffs have not sufficiently alleged

facts showing § 1983 municipal liability under Monell v. Department of Social Services of New

York, 436 U.S. 658, 691 (1978), and that the Court should decline to exercise supplemental

jurisdiction under 28 U.S.C. § 1367(c)(3) for Plaintiffs’ remaining state law claims. ECF 13

(TriMet’s Motion to Dismiss). TriMet also requests that the Court take judicial notice of certain

facts and documents (ECF 15). The City joins TriMet’s motion to dismiss, provides additional




PAGE 2 – OPINION AND ORDER
arguments under Monell specific to the City, and moves to dismiss Plaintiffs’ common law and

state statutory claims against the City. ECF 16 (the City’s Motion to Dismiss). For the following

reasons, the Court grants Defendants’ motion to dismiss Plaintiffs’ federal claim and declines to

exercise supplemental jurisdiction over Plaintiffs’ state claims.

                                           STANDARDS

       A motion to dismiss for failure to state a claim may be granted only when there is no

cognizable legal theory to support the claim or when the complaint lacks sufficient factual

allegations to state a facially plausible claim for relief. Shroyer v. New Cingular Wireless Servs.,

Inc., 622 F.3d 1035, 1041 (9th Cir. 2010). In evaluating the sufficiency of a complaint’s factual

allegations, the Court must accept as true all well-pleaded material facts alleged in the complaint

and construe them in the light most favorable to the non-moving party. Wilson v. Hewlett-

Packard Co., 668 F.3d 1136, 1140 (9th Cir. 2012); Daniels-Hall v. Nat’l Educ. Ass’n, 629

F.3d 992, 998 (9th Cir. 2010). To be entitled to a presumption of truth, allegations in a complaint

“may not simply recite the elements of a cause of action, but must contain sufficient allegations

of underlying facts to give fair notice and to enable the opposing party to defend itself

effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). The court must draw all

reasonable inferences from the factual allegations in favor of the plaintiff. Newcal Indus. v. Ikon

Off. Sol., 513 F.3d 1038, 1043 n.2 (9th Cir. 2008). The court need not, however, credit the

plaintiff’s legal conclusions that are couched as factual allegations. Ashcroft v. Iqbal, 556

U.S. 662, 678-79 (2009).

       A complaint must contain sufficient factual allegations to “plausibly suggest an

entitlement to relief, such that it is not unfair to require the opposing party to be subjected to the

expense of discovery and continued litigation.” Starr, 652 F.3d at 1216. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable


PAGE 3 – OPINION AND ORDER
inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “The plausibility standard is not akin to a

probability requirement, but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Mashiri v. Epstein Grinnell & Howell, 845 F.3d 984, 988 (9th Cir. 2017) (quotation

marks omitted).

                                        BACKGROUND

       Kiasantana owns real property located at 2828 SE 14th Avenue, Portland, Oregon 97202

(the Property). Koerner leases the Property from Kiasantana to operate a camera rental business.

Koerner provides camera equipment for professional local and national television and movie

productions. After purchasing the Property, Kiasantana added, among other improvements, a

loading dock to the westernmost side of the building (immediately adjacent to the railroad

tracks). Koerner uses the loading dock in its business.

       The Property is accessible only from SE 14th Avenue, which runs north-south directly

west of the Property. A railroad easement is immediately south of the Property, and other private

properties are located north and west of the Property. The Property is zoned for “light industrial

use.” A parking lot sits immediately between SE 14th Avenue and the front of the building

located on the Property. That parking lot has four marked spaces, including one that is compliant

with the Americans with Disabilities Act. The image below, attached to Plaintiffs’ Complaint as

Exhibit C, p. 16, shows a rendering of the Property’s location and how, before Defendants’

construction, a commercial truck could have accessed the Property by backing up to the loading

dock door.




PAGE 4 – OPINION AND ORDER
       The City and TriMet entered into an Intergovernmental Agreement (IGA) for

construction of the Portland-Milwaukie Light Rail (Light Rail). Under the IGA, TriMet has the

authority to manage all phases of the construction, design, and acquisitions of property for the

Light Rail. The City allows TriMet to use City rights-of-way and property for purposes of the

Light Rail. As part of the IGA, the City and TriMet planned for the construction of the Gideon

Overcrossing (the Project). The Gideon Overcrossing is an elevated bridge for pedestrians and

cyclists near the Light Rail station at SE Clinton Street and SE 12th Avenue that travels above

and over the railroad tracks to SE 14th Avenue. The SE 14th Avenue portion of the Gideon

Overcrossing was constructed directly in front of the Property. The Parties agree that the image




PAGE 5 – OPINION AND ORDER
below, taken from a Google Maps satellite image of the Property on June 10, 2021, fairly depicts

the Gideon Overcrossing and the Property today.




       In 2018, before beginning construction on the Project, Defendants shared a partially

completed construction plan with Plaintiffs. The parties met many times in 2018 and 2019 to

discuss the Project. TriMet conducted an “auto-turn analysis” to determine the effect on access to

the Property and found that, upon completion of the Project, the loading dock would not be

usable in its current position. This analysis also concluded that the loading dock would need to

be extended from its current position to remain usable as a loading dock. The image below,

attached to Plaintiffs’ Complaint as Exhibit C, p. 17, shows a rendering of how the loading dock


PAGE 6 – OPINION AND ORDER
could be extended with a “Loading Ramp Extension” to permit continued access by commercial

trucks after completion of the Project.




       Before construction, TriMet offered to pay Kiasantana for a temporary easement during

construction so that TriMet could use the parking lot area on the Property while constructing the

Project. Kiasantana, however, declined to grant TriMet a temporary easement. After learning of

Kiasantana’s position, TriMet did not try to obtain a temporary easement through condemnation

procedures.

       Construction on the Project began on June 7, 2019, immediately causing limitations on

access to the property. Plaintiffs allege that reduced access began on June 7, 2019 and lasted

through the duration of the construction of the Project. Plaintiffs also allege that on five days


PAGE 7 – OPINION AND ORDER
there was complete vehicular blockage. According to Plaintiffs, on June 11, 2019, a TriMet fence

effectively restricteded access to the Property by Koerner’s customers and employees. Complaint

¶ 31 (ECF 1). The following month, Project construction allegedly blocked vehicular street

access on July 12th and 15th. Id. ¶ 32. On August 8th, Project construction allegedly blocked

vehicular street access. Id. ¶ 33. Finally, on August 17th, a TriMet fence erected around the

Project allegedly left only a narrow opening along the frontage of the street, blocking vehiclular

access to the Property. Id. ¶ 34. Plaintiffs also allege that on May 18th and June 11th, workers

and construction equipment temporarily entered, and thereby trespassed on, the Property for an

unspecified amount of time. Id. ¶ 29 (also noting that on June 11th, TriMet allegedly erected a

fence on the Property).

       The Project has made the loading dock, in its current position, virtually inaccessible to

commercial trucks. To enter the Property and get close to the loading dock (but without the

ability fully to back into it), a commercial truck would block all parking stalls and all

maneuvering area. Plaintiff alleges that the Project’s adverse effect on accessibility to the

Property has diminished the Property’s value by about $500,000 and altered the Property’s

“highest and best use.” Id. ¶¶ 39-40.

                                          DISCUSSION

A. TriMet’s Motion for Judicial Notice

       TriMet asks the Court to take judicial notice of one fact and the existence of two

documents. The fact is that the Gideon Overcrossing opened for public use on November 10,

2020. The two documents are the Warranty Deed to the Property (ECF 15-1) and Chapter 2 of

the TriMet Code (ECF 15-2). Plaintiffs oppose TriMet’s request. At oral argument, the Parties

presented their respective positions on these issues, and the Court granted TriMet’s Motion for

Judicial Notice. Thus, the Court takes judicial notice of the fact that the Gideon Overcrossing


PAGE 8 – OPINION AND ORDER
opened on November 10, 2020, and of the existence of the two documents, ECF 15-1 and 15-2.

These items, however, merely provide background information. They are not legally necessary

for the Court’s disposition of the pending motions to dismiss.

B. Defendants’ Motions to Dismiss

       Defendants move to dismiss all claims. TriMet seeks to dismiss Plaintiffs’ federal and

state constitutional inverse condemnation claims (respectively, claims one and two) for failure to

state a claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure. TriMet also argues in

the alternative that claim one, Plaintiffs’ § 1983 claim for inverse condemnation in violation of

the Fifth Amendment, fails to allege a municipal policy or custom sufficient to satisfy the

causation requirement under Monell. Because claim one is the only cause of action conferring

federal question jurisdiction upon this Court, TriMet argues that if the Court dismisses Plaintiffs’

first claim the Court should then decline supplemental jurisdiction on the balance of Plaintiffs’

claims under 28 U.S.C. 1367(c)(3).1 Defendants also argue that, if supplemental jurisdiction is

not declined, the Court should dismiss Plaintiffs’ state law claims for failure to state a claim.

       1. Plaintiffs’ Permanent Takings Claim

       In their written submissions, Plaintiffs and Defendants appear to agree that the Court

should evaluate Plaintiffs’ federal and state constitutional inverse condemnation claims by

referring mostly to Oregon law interpreting the Oregon Constitution. Although there may be

some differences in what constitutes a taking under the two constitutions, as a threshold matter

“the existence of a valid property interest is necessary in all takings claims,” under both the U.S.



       1
         A federal court may decline to exercise supplemental jurisdiction over state law claims
and generally should do so when federal law claims conferring original jurisdiction have been
eliminated early in the lawsuit. See Acri v. Varian Assocs., Inc., 114 F.3d 999, 1001 (9th
Cir. 1997).



PAGE 9 – OPINION AND ORDER
Constitution and the Oregon Constitution. See Wyatt v. United States, 271 F.3d 1090, 1097 (Fed.

Cir. 2001); see also Hansen v. United States, 65 Fed. Cl. 76, 99-100 (2005) (explaining the “two-

step takings inquiry” in which a court must first determine “whether the claimant possessed a

stick in the bundle of property rights” and then ask “whether the governmental action at issue

constituted a taking of that stick”) (quoting Adams v. United States, 391 F.3d 1212, 1298 (Fed.

Cir. 2004); State ex rel. Dep’t of Transp. v. Alderwoods (Or.), Inc., 358 Or. 501, 509 (2015)

(holding that a court must first determine whether a plaintiff has a property right at all before

determining whether interference with the alleged right was a taking under the Oregon

Constitution).

       Both the Fifth Amendment to the U.S. Constitution and the Oregon Constitution only

protect existing property rights—they do not create new ones. See Phillips v. Washington Legal

Found., 524 U.S. 156, 164 (1998) (Fifth Amendment); accord Alderwoods, 358 Or. at 509

(citing Phillips for the same proposition under the Oregon Constitution). “The existence of a

property interest is determined by reference to existing rules or understandings that stem from an

independent source such as state law.” Phillips, 524 U.S. at 164 (citing Bd. of Regents v.

Roth, 408 U.S. 564, 577 (1972); see also Murr v. Wisconsin 137 S. Ct. 933, 1944-45 (2017).

       Plaintiffs argue that they have an existing property right under Oregon common law to

continuing vehicular access to the entire street frontage abutting their property, precisely as it

was at the time of Plaintiffs’ purchase of the Property. According to Plaintiffs, this property right

is the subject of their takings claim. The Court looks to Oregon state law to determine whether

Plaintiffs have such a property right.

       In Alderwoods, 358 Or. at 510-17, the Oregon Supreme provided an instructive

discussion of what rights of access a property owner has in relation to any public roads next to




PAGE 10 – OPINION AND ORDER
that owner’s property. After discussing more than a century of case law on the subject, the

Oregon Supreme Court explained:

               The above cases demonstrate three governing principles regarding
               the common-law right of access of a property owner to an abutting
               public road. First, it is well established that a common-law right of
               access by property owners attaches to property as an interest in
               land. Specifically, an abutting property owner holds an easement
               of access, appurtenant to the abutting land, for the limited purpose
               of providing a means of ingress and egress to and from the owner’s
               property by means of the abutting public road. Second, the right of
               access to an abutting road is limited in scope. An abutting property
               owner does not have an absolute right to access an abutting road at
               the most direct or convenient location. Rather, the owner has a
               qualified right that is subject to the government’s interest in
               regulating the safe use of public thoroughfares. Third, the owner’s
               right of access ensures only reasonable access to and from the
               owner’s property by means of the abutting road. Those three
               principles, in combination, reduce to this central proposition: When
               governmental action interferes with an abutting landowner’s right
               of access for the purpose of ensuring the safe use of a public road,
               and the abutting landowner retains reasonable access to its
               property, no compensable taking of the property owner’s right of
               access occurs.

Id. at 517 (emphasis added).

       Thus, a property owner in Oregon has no reasonable expectation or valid property interest

in an unchanging form of access to the owner’s property, provided that “reasonable access”

remains. See also Eastman v. Anderson, 2009 WL 1653111, at *8 (D. Or. June 10, 2009) (“In

Oregon . . . [i]nconvenience and reduction in profits which might be suffered by a property

owner is not compensable even if lawful regulatory action by the State interferes with an

abutting property owner’s access to a highway from the property. Where access to private

property is retained through another public road, even though that access may be less

satisfactory, the loss of direct highway access is not compensable.”) (simplified). This means that

a property owner has a right only to “reasonable access” to the owner’s property by public roads

and does not have a permanent right to unchanging access.


PAGE 11 – OPINION AND ORDER
       Whether the remaining access is reasonable may be decided by a judge as a matter of

law, especially when “historical facts” are undisputed. See Alderwoods, 358 Or. at 518-19; see

also id. at 520 (“We save for another day the question of whether the reasonableness of

remaining access could present a factual question under circumstances not present in this case,

such as when reasonable minds could disagree about whether a property owner retains an

adequate means of ingress and egress.”).

       Here, the Court finds that whether Plaintiffs continue to have reasonable or adequate

means of access is appropriate for the Court’s resolution because, accepting Plaintiffs’ factual

allegations as true,2 Plaintiffs have not plausibly alleged that their remaining access to the

Property is “unreasonable” under Alderwoods and its progeny. In Alderwoods, the Oregon

Supreme Court held that when two driveways that previously allowed direct vehicular access to

the highway from the defendant’s property were removed but the property still retained access to

the highway through two driveways from a city street that ran perpendicular to and intersected

the highway, adequate means of accessing the highway continued. Id. at 503.

       A fair reading of Plaintiffs’ Complaint reveals that Plaintiffs retain at least as much

access to the road as did the property owners in Alderwoods. Plaintiffs do not plausibly allege

that they do not have adequate means of ingress and egress or access to SE 14th Avenue. Nor do

they allege that commercial trucks cannot access the Property at all or that the Property is

otherwise inaccessible to vehicles. Instead, they allege only that it has become more

inconvenient for commercial trucks to load and unload because the Gideon Overcrossing now



       2
          Alderwood says that a court may determine that a plaintiff has reasonable access when
“historical facts” are undisputed. 358 Or. at 518-19. At the motion to dismiss stage, historical
facts are not in dispute because the Court must assume that a plaintiff’s well-pleaded factual
allegations are true. See Daniels-Hall, 629 F.3d at 998.



PAGE 12 – OPINION AND ORDER
blocks direct access to the loading dock as it is currently constructed. Inconvenient access,

however, is not necessarily unreasonable access. See Eastman, 2009 WL 1653111 at *8. Thus,

no property interest recognized under Oregon law is affected by Defendants’ actions, and a

federal constitutional claim may not proceed. The Court dismisses Plaintiffs’ takings claim under

the Fifth Amendment based on the permanent installation of the Gideon Overcrossing.3


       3
          Even if Plaintiffs had adequately alleged that they were deprived of a property interest,
their federal takings claim (or inverse condemnation claim) does not involve a “regulatory
taking” in the traditional sense. The quintessential regulatory taking involves a regulation that
creates a new legal restraint that directly controls how a property owner may use the owner’s
property. Examples include: (a) zoning ordinances, see Village of Euclid v. Ambler Realty Co.,
272 U.S. 365, 387-388 (1926); (b) governmental orders barring the mining of gold, see United
States v. Central Eureka Mining Co., 357 U.S. 155, 168 (1958); and (c) regulations prohibiting
the sale of eagle feathers, see Andrus v. Allard, 444 U.S. 51, 65-66 (1979); see generally Erwin
Chemerinsky, Constitutional Law: Principles and Policies (6th ed. 2019) § 8.4.2.2 (explaining
that a regulatory taking exists “if the government denies all economically viable use of property
in a manner that interferes with reasonable expectations for use” and that regulatory takings
typically involve zoning ordinances, conditions on development of property, limits on
conveyance of property, rent and rate controls, and imposition of government liability) (emphasis
added).

        Here, Plaintiffs allege that the government built a structure on publicly owned land
adjacent to Plaintiff’s Property that has the indirect effect of changing how Plaintiffs can use
their Property. The United States Supreme Court has explained that when identifying an inverse
condemnation claim “[th]e essential question is not . . . whether the government action at issue
comes garbed as a regulation (or statute, or ordinance, or miscellaneous decree). It is whether the
government has physically taken property for itself or someone else—by whatever means—or
has instead restricted a property owner’s ability to use his own property.” Cedar Point, 141 S. Ct.
at 2072, (citing Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Plan. Agency, 535 U.S. 302,
321-23 (2002)) (emphasis added).

         Plaintiffs have called the Court’s attention to a district court decision in which the
plaintiff argued, and the district court agreed, that a governmental subway construction project
that blocked access to a business amounted to a “regulatory taking” under the Penn Central
framework. See Mekuria v. Washington Metro. Area Transit Auth., 975 F. Supp. 1 (D. D.C.
1997). In response, Defendants identified a Washington (State) Court of Appeals decision that
criticized the district court’s analysis in Mekuria. See Tapio Inv. Co. I v. State ex rel. Dep’t of
Transp., 196 Wash. App. 528, 545-46 (2016). In Tapio, the Washington Court of Appeals stated
that “Mekuria is a legal anomaly in its willingness to entertain a Penn Central regulatory taking
claim where there was no regulation.” Tapio, 196 Wash. App. at 546. Because the Court here
finds that Plaintiffs have not shown that they have a property right recognized under Oregon law,
the Court need not reach the issue of whether Plaintiffs’ claim may be brought as a regulatory


PAGE 13 – OPINION AND ORDER
       As noted, Plaintiffs have no property interest recognized by Oregon law in continuing to

use their frontage exactly as it had been used when Plaintiffs bought or leased the Property.

Plaintiffs also have no property interest recognized by Oregon law in using the loading dock in

the exact manner that it was constructed by Plaintiffs to be used. Thus, the Court dismisses

Plaintiffs’ takings claim under the Fifth Amendment based on the permanent installation of the

Gideon Overcrossing.

       2. Plaintiffs’ Temporary Takings Claim

       In addition to a permanent taking claims, Plaintiffs also allege a temporary taking.

Plaintiffs’ divide their temporary takings claim into two alternative claims. First, Plaintiffs allege

that on a handful of occasions during construction, workers would occasionally trespass on the

Property, either by walking on the Property or by temporarily placing equipment on the Property.

Second, Plaintiffs contend that on five separate days, Defendants’ construction activities

effectively denied Plaintiffs, their customers, and their suppliers from having any access to the

Property.

       Regarding the first form of alleged temporary taking, a handful of instances of trespass

by construction workers on foot or by construction equipment passing over the Property’s

parking lot, although potentially tortious as a trespass, are not takings that rise to a constitutional

level. See Cedar Point Nursery v. Hassid, 141 S. Ct. 2063, 2078 (2021) (“Isolated physical


takings claim in the absence of a law or other regulation that restricts by operation of law
Plaintiffs’ use of their Property, as was the case in Mekuria.

        Moreover, there appears to be other features in Mekuria that make that decision factually
distinguishable from the pending case. To provide just one example, in Mekuria the plaintiffs
alleged that the defendant had “deprived them of their right to reasonable access to their
properties and thus eliminated all viable economically beneficial or productive uses of their
properties.” Mekuria, 975 F. Supp. at 3 (emphasis added). Plaintiffs here do not allege that
Defendants’ deprived them of all economically beneficial use of their property.



PAGE 14 – OPINION AND ORDER
invasions, not undertaken pursuant to a granted right of access, are properly assessed as

individual torts rather than appropriations of a property right.”).

       Regarding the second form of alleged temporary taking, the Court will assume without

deciding that five isolated instances of complete vehicular (and sometimes even customer and

employee) blockage during five days might be enough to rise to the level of a temporary taking.

For the reasons explained below, however, Plaintiffs have not alleged a policy or custom

authorizing such temporary blockages sufficient to show Monell liability against either TriMet or

the City.

       Section 1983 provides a cause of action against any “person” who, under color of law,

deprives any other person of rights, privileges, or immunities secured by the Constitution or laws

of the United States. 42 U.S.C. § 1983; see Ulrich v. City & Cnty. of S.F., 308 F.3d 968, 984 (9th

Cir. 2002) (the term “person” in § 1983 includes municipalities). A local government, however,

such as the City or TriMet, cannot “be held liable under § 1983 on a respondeat superior theory”

of liability. See Monell, 436 U.S. at 691. “Liability may attach to a municipality only where the

municipality itself causes the constitutional violation through ‘execution of a government’s

policy or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be

said to represent official policy.’” Ulrich, 308 F.3d at 984 (quoting Monell, 436 U.S. at 694).

Besides actions taken under official policies, Monell liability may attach when the policymaking

authority delegates policymaking authority to or ratifies the actions of a subordinate, id., or when

the municipality’s policy or custom was the “moving force” behind the violation, Dougherty v.

City of Covina, 654 F.3d 893, 900 (9th Cir. 2011). Further, when a plaintiff asserts a claim under

§ 1983 based on allegations of a local government’s “failure to act,” that plaintiff “must allege

that the municipality exhibited deliberate indifference to the violation of [that plaintiff’s]




PAGE 15 – OPINION AND ORDER
federally protected rights.” Park v. City & Cnty. of Honolulu, 952 F.3d 1136, 1142 (9th Cir.

2020).

         Plaintiffs have alleged no policy or custom that caused Defendants to be liable for a

temporary taking created by the complete blockage of all vehicular access five times during the

construction of the Project. Instead, Plaintiffs’ allegations of Defendants’ “policies and customs”

are merely conclusory assertions. For example, Plaintiffs allege:

                        The violation of plaintiffs’ constitutional right to just
                compensation for the taking of real property interests for a public
                use or purpose were caused by TriMet in the following manner:

                       a.      In having a policy and /or custom and practice of
                allowing a temporary taking of private property rights for public
                use without paying just compensation where the project is to be
                constructed in an abutting public right of way;

                       b.      In having a policy and/or custom and practice of a
                permanent taking of reasonable access for a public purpose without
                paying just compensation where the project is to be constructed in
                an abutting public right of way;

                         c.     In having a policy and/or custom and practice of a
                [sic] taking a property owner’s right to use a platted street for
                vehicular traffic for a public purpose without paying just
                compensation where the project is to be constructed in the public
                right of way;

                        d.     In having a policy and/or custom and practice of
                temporary taking of property rights for a public use without paying
                just compensation as part of project despite knowledge of repeated
                instances when public employees and contractors have entered
                onto and used private property without property owner’s consent
                for purposes of constructing a public works project;

                        e.      In having a policy and/or custom of finding that no
                taking of property rights have occurred where the public works
                project is constructed in a public right of way regardless of the
                impact on abutting property owners;

                        f.     In failing to train and instruct its employees and
                agents in how to construct a public works project without using




PAGE 16 – OPINION AND ORDER
               and entering private property without necessary consent from the
               owner or leaseholder;

                       g.     In failing to train and instruct its employees and
               agents in how to design a public works project without depriving
               reasonable access to the abutting private property;

                       h.    In having a policy and/or custom of ratifying and
               approving temporary and permanent taking of property rights for a
               public purpose without paying just compensation as described in
               subparagraphs a through g above; and

                       i.      By the respective actions of policy makers Lance
               Erz, Shelley Devine, Ken McGair and Tracey Reeves in approving
               and/or ratifying temporary and permanent taking of property rights
               for a public purpose without paying just compensation as described
               in subparagraphs a through g above.

ECF 1 ¶ 54. These are merely legal conclusions, however, and lack necessary factual specificity.

       Because isolated and temporary intermittent trespasses do not rise to the level of a § 1983

claim and because Plaintiffs have not, other than in a conclusory fashion, alleged any municipal

policy that caused complete, even if temporary, blockage of all access to the Property, the Court

dismisses Plaintiffs’ temporary federal takings claim.

       3. Plaintiffs’ State Law Claims

       A district court may exercise supplemental jurisdiction over state law claims when it has

original jurisdiction over related claims. See 28 U.S.C. § 1367(a). Defendants argue that the

Court should decline to retain supplemental jurisdiction over Plaintiffs’ state law claims if the

Court dismisses Plaintiffs’ federal constitutional claim. The Court agrees. When a lawsuit is in

an early stage of litigation, as is the case here, after “all federal law claims are eliminated before

trial, the balance of factors to be considered under the pendent jurisdiction doctrine—judicial

economy, convenience, fairness, and comity—will point toward declining to exercise jurisdiction

over the remaining state-law claims.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7

(1988). In addition, if the Court has misunderstood Oregon’s common law of real property (or if


PAGE 17 – OPINION AND ORDER
the Court has correctly understood that law but Plaintiffs seek an opportunity to ask the Oregon

Supreme Court to modify that law), Plaintiffs will have a better chance of presenting their

arguments to the Oregon Supreme Court if this district court declines supplemental jurisdiction.

Thus, the Court declines to exercise supplemental jurisdiction and dismisses Plaintiffs’

remaining state law claims.

                                         CONCLUSION

       The Court GRANTS TriMet’s request for judicial notice (ECF 15). The Court also

GRANTS the motions to dismiss filed by TriMet (ECF 13) and the City (ECF 16), dismisses

Plaintiffs’ federal constitutional claim, and declines to exercise supplemental jurisdiction over

the remainder of Plaintiffs’ state law claims under 28 U.S.C. § 1367(c)(3). If Plaintiffs believe

that they can cure the deficiencies identified in this Opinion and Order, Plaintiffs may file an

amended complaint within 14 days.

       IT IS SO ORDERED.

       DATED this 9th day of July, 2021.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 18 – OPINION AND ORDER
